Citation Nr: 1147486	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-10 932	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had 22 years of active duty service ending with his retirement in 
May 2008

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011 for further development.  

The Board notes that the issues of entitlement to an initial rating in excess of 10 percent for right hip osteophyte formation and entitlement to service connection for thoracic spine disability were also on appeal from the June 2008 rating decision, and addressed in the February 2009 statement of case.  However, in his March 2009 substantive appeal, the Veteran indicated that he no longer wished to continue his appeal of these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204 . 


FINDING OF FACT

In a statement dated in December 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant (through his authorized representative) that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (1).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated in December 2011, the Veteran's representative requested a withdrawal of the Veteran's appeal.  Thus, the appellant (through his authorized representative) has withdrawn this appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


